         Case 2:20-cr-00297-KSM Document 35 Filed 04/06/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA,                                CRIMINAL ACTION

        v.
                                                          NO. 20-297-KSM
 NAFESE KELLY-SIZER.


                                           ORDER

       AND NOW, this 6th day of April, 2021, upon consideration of Defendant Nafese Kelly-

Sizer’s Motion to Suppress Evidence and Statements (Doc. No. 14), the Government’s response

(Doc. No. 19), and the evidence presented and argument given during the March 10, 2021

evidentiary hearing, and for the reasons set forth in the accompanying Memorandum, it is

ORDERED that Defendant’s motion is DENIED.

IT IS SO ORDERED.

                                                   /s/ Karen Spencer Marston
                                                   ______________________________
                                                   KAREN SPENCER MARSTON, J.
